'Holmes, C. J.
This is not like a case in the Roman law of a direction to bury, with an allowance of a certain sum for the purpose, where less was used. D. 31, 88, § 1. The testatrix gives “ all ” the residue of her estate “ for the use and to the purpose following, viz.: the same [i. e. all the residue] to be converted into money . . . and to be expended in fitting up the burial lot owned by me in the Lowell Cemetery, and in erecting a suitable and proper monument thereon.” The express requirement is that all the residue be spent for the. purpose or rather the purposes mentioned, and this requirement is not cut down *41by describing the intended monument .as suitable and proper. The literal meaning of the words is confirmed by the fact that the testatrix evidently did not mean to die partially intestate. Very likely when she wrote her will she did not expect to leave so large a sum as she did, but that is a speculation. Furthermore, if a single woman not otherwise distinguished should be minded to prolong the remembrance of her family name by a beautiful monument over her grave, we could not pronounce it unsuitable or improper as matter of law. Cases like Matter of Luckey, 4 Redf. Surr. 95, as to what would be suitable in the absence of more special directions do not apply.

Decree affirmed.